
	

115 S3633 IS: Small Business Credit Protection Act
U.S. Senate
2018-11-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 3633
		IN THE SENATE OF THE UNITED STATES
		
			November 15, 2018
			Mr. Rubio (for himself and Mr. Kennedy) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban Affairs
		
		A BILL
		To require that consumer reporting agencies provide small business credit protections.
	
	
		1.Short title
 This Act may be cited as the Small Business Credit Protection Act.
		2.Consumer reporting agencies
 (a)DefinitionsIn this section: (1)Consumer reporting agencyThe term consumer reporting agency has the meaning given the term in section 603 of the Fair Credit Reporting Act (15 U.S.C. 1681a).
 (2)Small business concernThe term small business concern has the meaning given the term in section 3 of the Small Business Act (15 U.S.C. 632). (b)RequirementsA consumer reporting agency—
 (1)shall disclose to a small business concern within 30 days if their nonpublic business data has been breached; and
 (2)may not charge a small business concern for their credit report within 180 days following a breach. (c)No preemptionNothing in this Act shall preempt any State law with respect to consumer reporting agencies.
			
